Felton, J.,
dissenting. I think that the admission in evidence of the correspondence between the -plaintiff’s father and the doctor was exceedingly prejudicial to the plaintiff. The defendant’s answer contained the following allegation: “Further answering, the defendant shows that in the latter part of January, 1935, plaintiff’s father requested the defendant to dispense with a special attendant for the plaintiff, and it was agreed between plaintiff’s father and the defendant that defendant would not furnish plain-' tiff with a special attendant at all times; but would only furnish an attendant for plaintiff when plaintiff was out of the hospital building taking his exercise and walks, etc.” At the time this correspondence was introduced in evidence, to support the above allegations in the answer, the defendant’s counsel stated to the jury: “That is a letter relating to an agreement. Paragraph five in the answer there states that was an agreement. You can make an agreement by letter.” The letter from the plaintiff’s father to the doctor suggested dispensing with the special attendant at certain times, to save money, if in the doctor’s judgment it was wise. The arrangement suggested was not agreed on or adopted. On the contrary the doctor continued to furnish the attendant for a reduced consideration, and undertook to be guided by his best judgment, as he was bound to do from the beginning. The negotiations by correspondence, looking to a reduction of expenses, had nothing to do with the case, and might have easily *649confused the jury in inclining them to believe that the father had agreed to dispense with the attendant’s care inside of the building. I think the evidence was very prejudicial and confusing, and that a new trial should be granted on account of its admission in evidence. I am of the opinion that the judge erred in charging the jury that if they believed the people who had charge of the plaintiff were the agents of the defendant, and were negligent, the defendant would be liable, because there was no dispute about the fact that the attendant was the defendant’s agent; and because the charge was confusing, possibly authorizing the jury to find that the attendant was the agent of the plaintiff or his father. I do not interpret this exception to be based on any distinction between the meanings of the words “agents” and “employees.” I do not concur in all that is said in division 8 of the majority opinion.